Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the doped section comprises rare earth elements, wherein the rare earth elements comprise one of thulium or holmium”, does not reasonably provide enablement for “the doped section comprises more than one rare earth elements, wherein the rare earth elements comprise both of thulium and holmium”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Paragraph 0023 of applicant’s specification clearly discloses that the gain medium consists of rare earth elements such as Nd, Tm, or Ho. There is no disclosure in the specification of a gain medium that consists of both Tm and Ho rare earth elements, and such laser crystals are not well known in the art.
In order to overcome this rejection, claim 17 should be amended to read:
“wherein the doped section comprises 
In order to overcome this rejection, claim 18 should be amended to read:
“wherein the or holmium.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 disclose the limitation “wherein the spring suspended L-shape block is held in continuous physical contact with the cuboid rod host crystal supported between the fixed L-shape block and the spring suspended L-shape block by spring action of the two or more springs against the rigid fixed structure and the spring suspended L-shape block during end-pumping and lasing.”
This limitation lacks punctuation and appears to combine several different limitations together, it is therefore confusing as to what is being supported? by what and against what object? and by which means? during the pumping and lasing.
The remainder of the claims are rejected for their dependence on claims 1 and 9. For the purpose of examination, the limitations as presented have been searched and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-9, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momiuchi et al. (2004/0165625) hereinafter ‘625.
	Figs 1-3 of ‘625 disclose an end-pumping solid state laser system, comprising:
1,9. 	“a cuboid rod host crystal [8]; 
a mount [15,19,21] supporting the cuboid rod host crystal [8] such that end surfaces of the cuboid rod host crystal are accessible for end-pumping and lasing [see Fig 3], wherein the mount comprises: 
a rigid fixed structure [21]; 
a fixed L-shape block [15]; and 
a spring suspended L-shape block [19] suspended by two or more springs [25], and wherein the spring suspended L-shape block [19] is held in continuous physical contact with the cuboid rod host crystal [8]
supported between the fixed L-shape block [15] and the spring suspended L-shape block [19] by spring action of the two or more springs [25] against the rigid fixed structure [21] and the spring suspended L-shape block [19] during end-pumping and lasing.”
5,13. 	“wherein the mount [15] further comprises a cooling system [cooling device, not shown] configured to transfer heat from the cuboid rod host crystal [8] to a sink [cooling device, not shown] during end-pumping and lasing.”
7,19. 	“wherein the two or more springs [25] are configured such that thermal expansion or contraction of the cuboid rod host crystal [8] causes movement of the two or more springs.” See paragraph 0047
8,20. 	“further comprising a temperature controller [Peltier device, not shown] configured to control a temperature of the cuboid rod host crystal [8] to a fixed steady-state value before, during and after end-pumping.” The limitation “fixed steady-state value” is an intended use recitation, which has been considered, however it was found not to have a patentable weight, since the cited prior art discloses thermal control of the laser during operation and the specific temperature value or a range of valuers can be designated by the user, see MPEP 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 10-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘625 as applied to claims 1 and 9 above.
	Regarding claims 2 and 10, ‘625 discloses solid state laser system as described above, but does not discloses the material composition of the mount:
2,10. 	“wherein the fixed L-shape block and the spring suspended L-shape block are comprised of copper, aluminum, iron, silver, or gold.”
	However, the examiner takes an official notice that Al, Cu, Fe, Ag and Au are all well known in the art materials that are commonly used for laser stems and sub-mounts.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the laser mount of these known materials/elements, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	
Regarding claims 3, 4, 11 and 12, ‘625 further discloses:
3,11. 	“wherein the mount further comprises a padding [26] on surfaces [17, 22] of the fixed L-shape block [15] and the spring suspended L-shape block [19] that contact the cuboid rod host crystal [8].”
4,12. 	“wherein the padding [26] is indium.”
	
Regarding claims 6 and 14, ‘625 discloses solid state laser system as described above, in addition the reference discloses cooling the laser system by means of “a cooling device such as Petier element”, but does not discloses the cooling system to be:
6,14. 	“wherein the cooling system is a water chiller or a heat pipe with radiator.”
However, the examiner takes an official notice that both a water chiller and a heat pipe with radiator are well known in the art of cooling systems that are commonly used to control the temperature of lasers.
It would have been an obvious matter of design choice to one of ordinary skill in the art to use a water chiller or a heat pipe with radiator to cool the laser system, due to the limited range of options of available cooling systems for use in the laser art and the selection of any of these known tools to cool the laser to a desired temperature would be within the level of one of ordinary skill in the art.

Regarding claims 15-18, ‘625 discloses solid state laser system as described above, in addition the reference discloses the laser crystal rod to be composed of a homogeneously doped Nd:YVO4 crystal, but does not discloses the laser crystal to consist of a doped section and undoped end sections and the rare earth elements to comprise one of Tm or Ho, instead of Nd.
	However, the examiner takes an official notice that composite laser crystals consisting of a central doped portion surrounded by peripheral undoped portions are well known in the art for the purpose of reducing COD in the end facets of the laser crystal rod. 
It would have been obvious to one of ordinary skill in the art to modify the device of ‘625 by using a laser crystal with a doped section and undoped sections, wherein the undoped sections comprise end surface of the crystal instead of a homogeneous laser crystal, since the combination would yield the predictable result of reducing the likelihood of COD occurring in the end facets of the laser crystal.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
The examiner also takes an official notice that rare earth elements such as Tm and Ho are all well known in the art materials that are commonly used in laser crystal gain media.
It would have been obvious to one or ordinary skill in the art at the time the of the invention to make the laser crystal of these known materials/elements, since it has been held to be within the general skill of a worker in the art to select a known material/element on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
15. 	“wherein the cuboid rod host crystal [8] comprise a doped section and an undoped section.”
16. 	“wherein the undoped section comprises an end surface [left and right sides in Fig 3] receiving a pump beam during end-pumping and lasing.”
17.	 “wherein the doped section comprises one or more rare earth elements [Nd:YVO4].”
18. 	“wherein the one or more rare earth elements comprise one or both of thulium and holmium.”
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828